Case 1:16-cr-00105-JRS-MJD Document 126 Filed 08/27/20 Page 1 of 1 PageID #: 383




                       UNITED STATES DISTRICT COURT
                       SOUTHERN DISTRICT OF INDIANA
                          INDIANAPOLIS DIVISION

 UNITED STATES OF AMERICA,                     )
                                               )
                           Plaintiff,          )
                                               )
                      v.                       )     No. 1:16-cr-00105-JRS-MJD
                                               )
 ELIJAH LOPEZ,                                 ) -02
                                               )
                           Defendant.          )

           ORDER ADOPTING REPORT AND RECOMMENDATION

       On August 24, 2020, the Magistrate Judge submitted her Report and

 Recommendation (ECF No. 125) regarding the United States Probation Office’s

 Petition for Warrant or Summons for Offender Under Supervision (ECF No. 104)

 pursuant to Fed. R. Crim. P. 32.1(a)(1) and 18 U.S.C. § 3583. The parties waived

 objections to the Report and Recommendation. The Court, having considered the

 Magistrate Judge’s Report and Recommendation, hereby adopts the Magistrate

 Judge’s Report and Recommendation.

 Date: 8/27/2020




 Distribution to all parties of record via CM/ECF.

 U. S. Probation

 U. S. Marshal


                                         −1−
